Citation Nr: 0530375	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for arthritis of the 
right hand, to include as secondary to service connected 
residuals of a fracture of the fifth metacarpal of the right 
hand. 

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a scar of the back.

6.  Entitlement to an initial evaluation in excess of 20 
percent for a left shoulder disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of service connection for hypertension and a right 
shoulder disability, and entitlement to an evaluation in 
excess of 20 percent for a left shoulder disability are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
an injury to the right hand other than the service connected 
fracture of the fifth metacarpal, and there is no evidence of 
arthritis during service or until many years after discharge 
from service.  

2.  Uncontroverted medical opinion states that it is not 
likely that the veteran's arthritis of the right hand is 
related to his service connected fracture of the right fifth 
metacarpal.

3.  Post service medical records are negative for evidence of 
a current neck disability.

4.  Post service medical records are negative for evidence of 
a scar of the back.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by arthritis of the right hand due to disease or injury that 
was incurred in or aggravated by active service, nor was it 
proximately due to or the result of service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2005).  

2.  The veteran is not shown to have a neck disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  

3.  The veteran is not shown to have a disability manifested 
by a scar of the back due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in June 2003 for the issues of service 
connection for arthritis of the right hand and a neck injury.  
The notice included the type of evidence needed to 
substantiate the claim for service connection, namely, 
evidence of an injury, disease, or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury, disease, or event, causing an injury or 
disease during service.  The veteran was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The claim was then adjudicated in 
less than one year from the date of the notice.  

In the statement of the case, dated in March 2004, the RO 
addressed the issues of service connection for arthritis of 
the right hand, a neck injury, and a scar of the back.  This 
notified the veteran of the type of evidence needed to 
substantiate his claims for service connection, both on a 
direct and secondary basis.  The statement of the case also 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

As a portion of the notices came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  

However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  For this reason, the veteran has not been 
prejudiced by the timing of the notices and no further 
development is needed to ensure VCAA compliance.

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  

This legislation, effective as if enacted on November 9, 
2000, immediately after the enactment of the VCAA, supersedes 
the decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating the regulatory provision, implementing the VCAA 
that required a response to VCAA in less than the statutory 
one-year period). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim 
for these four issues, the Board concludes that the 
duty-to-assist provisions of the VCAA have been met.  



II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  


Right Hand

The veteran contends that he has developed arthritis of the 
right hand as a result of his service connected residuals of 
a fracture of the right fifth metacarpal.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The record indicates that entitlement to service connection 
for the residuals of a fracture of the fifth metacarpal of 
the right hand has been established.  This disability has 
been evaluated as 10 percent disabling.  

The service medical records are negative for evidence of an 
injury to the right hand other than the December 1971 
fracture of the fifth metacarpal.  The October 1971 discharge 
examination did not note any abnormalities, and found that 
the veteran's upper extremities were normal.  

A June 1975 employment examination shows that the veteran 
denied a history of arthritis.  A right hand disability was 
not noted.  

Private medical records dated from 1975 to 1998 first note 
treatment for the right hand in April 1992, when this hand 
was said to be hurting again.  October 1996 records indicate 
that the veteran was treated following an injury to the right 
hand.  

A June 1998 VA examination of the veteran included an 
impression of right hand weakness, not demonstrable 
objectively. 

A July 1999 VA examination of the right hand reveals that the 
veteran had full range of motion of all fingers and his 
thumb.  There was no rotational deficiency, and 5/5 motor 
strength.  The impression was old healed boxer's fracture of 
the right fifth metacarpal.  

The veteran underwent an additional VA examination of his 
hands in November 2003.  The assessment was that of some very 
mild degeneration in the right hand which is likely not 
related to the previous fracture.  

The Board finds that entitlement to service connection for 
arthritis of the right hand is not merited either on a direct 
or secondary basis.  

The service medical records are negative for evidence of an 
injury to the veteran's right hand other than his service 
connected fracture of the fifth metacarpal, and there is no 
evidence of arthritis of the right hand either during service 
or until many years after discharge from service.  Moreover, 
there is no medical opinion that relates his current mild 
degeneration of the right hand to active service.  

Finally, the November 2003 VA examiner specifically opined 
that the veteran's arthritis of the right hand was not likely 
related to his service connected fracture.  This opinion is 
uncontroverted by any other medical professional.  

While the Board notes the veteran's sincere opinion that his 
right hand arthritis is related to his service connected 
disability, the veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Therefore, as there is no evidence of an injury to the right 
hand during service for which service connection has not 
previously been awarded, no evidence of arthritis of the 
right hand until many years after discharge from service, and 
no medical opinion that states arthritis of the right hand 
was either caused or aggravated by active service or a 
service connected disability, the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis of the right hand. 


Neck and Scar

The veteran contends that he has developed a chronic neck 
disability as result of an injury he sustained during 
service.  In addition, the veteran contends that he has a 
scar on his back due to a cut he received toward the end of 
active service.  He states that he still had stitches in his 
back at the time of his discharge. 

The service medical records show that the veteran complained 
of neck pain following a June 1971 automobile accident.  On 
examination, there was tenderness of the left trapezius.  The 
impression was that of soft tissue injury.  

The remainder of the records does not show any further injury 
to or treatment for a neck disability, and do not show that 
the veteran sustained a cut to the back.  The October 1971 
discharge examination states that the neck, spine, and skin 
were normal, and was negative for any other pertinent 
findings.  

The veteran underwent a VA dermatology examination in April 
1998.  Some hyperpigmented sites were noted on the lower 
flank areas of his back.  The assessment included history of 
inflammatory lesions of the back which are probably acneform.  

The remainder of the post service medical records is negative 
for any other pertinent findings.  These records do not 
include a diagnosis of a neck disability or of a scar of the 
back.  

The Board finds that entitlement to service connection for a 
neck disability and for a scar of the back is not merited.  

The service medical records confirm that the veteran 
sustained an injury to his neck in 1971.  However, there is 
no evidence to show that this resulted in a chronic 
disability.  

The veteran has not submitted medical evidence of a current 
neck disability.  Similarly, while the veteran states that he 
received stitches in his back shortly before discharge, there 
is no current evidence to show a residual scar.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110 (West 2002); see Degmetich v. Brown, 104 
F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

Moreover, a claimant must have the disability at time of 
application for VA benefits and not merely have findings in 
service potentially indicative of the claimed disability.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997).  

Therefore, as the veteran has not submitted any evidence to 
show that he currently has a neck disability or a scar of the 
back, service connection for these claimed conditions cannot 
be established. 




ORDER

Service connection for arthritis of the right hand, to 
include as secondary to service connected residuals of a 
fracture of the fifth metacarpal of the right hand, is 
denied. 

Service connection for a neck disability is denied.  

Service connection for a scar of the back is denied.   



REMAND

The veteran contends that he has developed a right shoulder 
disability as a result of an injury sustained during active 
service.  In addition, he believes that he has developed 
hypertension secondary to his service connected PTSD.  

Finally, the veteran contends that the 20 percent evaluation 
currently assigned to his service connected left shoulder 
disability is inadequate to reflect its current level of 
severity.  

The service medical records show that the veteran sustained 
an injury to his right shoulder in June 1971.  The assessment 
was of a soft tissue injury.  No other right shoulder 
treatment was shown in service, and the October 1971 
discharge examination was normal.  

Post service medical records show complaints of right 
shoulder pain from at least the early 1990s.  A November 2003 
VA examination included an assessment of bilateral shoulder 
degenerative joint disease.  However, the examiner did not 
express an opinion as to whether or not the veteran's current 
right shoulder disability is related to the injury he 
sustained during service.  The veteran's representative has 
argued that such an opinion would be useful in reaching a 
decision in this case.  

The Board agrees, and finds that an attempt must be made to 
afford the veteran an additional VA examination and to obtain 
an opinion regarding the etiology of his right shoulder 
disability.  

Similarly, the record indicates that the veteran has been 
receiving treatment for hypertension for many years.  In 
addition, service connection is in effect for PTSD, which is 
evaluated as 50 percent disabling.  However, the record does 
not include any opinions as to the possibility of a 
relationship between the veteran's hypertension and his 
service connected PTSD.  

The Board finds that such an opinion would be useful, and 
believes that an attempt must be made to obtain it.  

The Board notes that the most recent VA examination of the 
veteran's service connected left shoulder disability was 
conducted in November 2003.  However, while pain was noted on 
range of motion, the examination report does not contain any 
discussion as to the possible effects of pain, weakness, 
incoordination, or excess fatigability on the veteran's 
disability.  Also, there is no indication that the claims 
folder was reviewed by the examiner.  

Therefore, the Board finds that the veteran must be scheduled 
for an additional VA examination of his left shoulder to 
determine its current severity.  

Finally, the record shows that the veteran has never received 
a VCAA notification letter pertaining to his claim for an 
increased evaluation for his left shoulder disability.  The 
Board believes that the veteran must be provided with such a 
letter prior to reaching a decision in this claim.  See 
VAOPGCPREC 8-2003.  

The Board also notes that none of the previous VCAA letters 
mailed to the veteran in conjunction with the other claims on 
appeal have asked him to submit any pertinent evidence in his 
possession pertaining to those claims.  

Therefore, in order to assist the veteran in the development 
of his claims and to afford him due process, the Board finds 
that these issues must be REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied for all issues on appeal, but 
particularly the issue of entitlement to 
an increased evaluation for the veteran's 
left shoulder disability.  The veteran 
should be sent a letter that notifies him 
of the evidence required to substantiate 
his claims, what portion of the evidence 
will be obtained by VA and what portion 
of the evidence he is required to submit, 
and to submit any relevant evidence in 
his possession that pertains to his 
claims.  See also 38 C.F.R. § 3.159 
(2002).

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his shoulder 
disabilities.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies should be 
conducted.  The examiner(s) should 
comment on the functional limitations, if 
any, caused by the veteran's service 
connected disability.  The presence or 
absence of pain, weakness, 
incoordination, and excess fatigability 
should be noted, and any additional 
functional limitation as a result of 
these factors should be described.  Any 
objective evidence that would tend to 
show the existence of these factors 
should be noted.  After a review of the 
claims folder and examination of the 
veteran, the examiner should attempt to 
express the following opinion: Is it as 
likely as not that the veteran's current 
right shoulder disability has developed 
as a result of the right shoulder injury 
sustained during service?  If not, is it 
as likely as not that the right shoulder 
disability has developed or been 
aggravated as a result of his service 
connected left shoulder disability or any 
other service connected disabilities?  
The reasons and bases for these opinions 
should be included.  

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and etiology of his 
hypertension.  The claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be conducted, 
including any consultations with 
psychiatric specialists.  The examiner 
should attempt to express the following 
opinion:  Is it as likely as not that the 
veteran has developed hypertension as a 
result of his service connected PTSD?  If 
the answer is negative, is it as likely 
as not that the veteran's hypertension 
has been permanently aggravated by his 
service connected PTSD?  The reasons and 
bases for these opinions should be 
included.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, if otherwise in order, the 
claims should be returned to the Board 
for further consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


